UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6180


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TOMMY PABELLON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:97-cr-00487-HMH-2)


Submitted: July 13, 2021                                          Decided: July 21, 2021


Before NIEMEYER and KING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tommy Pabellon, Appellant Pro Se. Brandon Batson Hinton, OFFICE OF THE UNITED
STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tommy Pabellon appeals the district court’s orders denying his motions for

compassionate release and for reconsideration. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. United

States v. Pabellon, No. 6:97-cr-00487-HMH-2 (D.S.C. Jan. 5 & Jan. 22, 2021). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2